Title: From George Washington to Major General Philip Schuyler, 25 March 1779
From: Washington, George
To: Schuyler, Philip


Dear Sir,
Head Quarters Middle Brook March 25, 1779
I have been duly favoured with your obliging letters of the 1st and 8th instant with their inclosures. Your answers to the several queries stated in mine of the 11th of february are very satisfactory, and so far as my information through other channels extends, it corresponds in most particulars with what you communicate—If the main body to be employed on the expedition were to proceed by way of the Mohock River, the route and plan you have marked out would be preferable to any other. The reasons for which you recommend the principal operation to be carried on this way are weighty; but there are some considerations, which upon the whole, determine me to send the main body by way of the Susquehannah. This plan, I think, will save both time and expence; give greater security to the troops and make the success more certain—I hope too it will not be less effectual.
I agree with you that the Seneca settlements ought to be the capital object—But the rout by the Mohock River appears rather circuitous for the purpose. It enters at one extremity very remote from the principal point of attack. The difficulty and expence of conveying the troops and the necessary supplies would be increased not only from the greater extent to be traversed, but from the greater diversity of land and water carriage. I find also from a comparison of intelligence that the navigation up the Mohock river and through wood creek would be more slow and troublesome than up the Susquehannah. A greater number of posts of communication must be established which would diminish the operating force So much the more. But the chief objection I have to the measure is, that I should be under no small apprehension from the enemy’s force in Canada. It is true we are endeavouring by demonstrations of an expedition into that province to induce them to keep their force at home—and with a view to this, as well as the jealousies which have been given on the side of Lake Champlain—I have been trying to create others by the way of Co’os; Though I hope these expedients will have the effect intended we cannot sufficiently rely upon their success. The enemy’s intelligence of our resources and movements may be such as to apprize them of our real design. In that case should they send a detachment towards Oswego—to cooperate with the indians and their garrisons on the lakes; we should be in a very delicate situation. By uniting to oppose our progress in the first instance we should have to encounter a force perhaps too formidable: or which is more to be dreaded should they suffer us to proceed, till we had passed the Onondaga River and then fall down into our rear, we should be in danger of being intercepted—our communication cut off—no convoys, if we stood in need of them could follow—If we should turn back to dislodge the party in our rear it would occasion delay and as soon as we resumed our march forward they would resume their position, and oblige us either to repeat the same retrogradation, or advance and risk the consequences. To advance we ought calculate upon the possibility of a defeat and a defeat under these circumstances would be ruin.
The route by Susquehanna appears to be more direct—more easy and expeditious and much more secure. very little is to be apprehended for our retreat in any event that may happen. The result of my inquiries in several ways is—that there is a very praticable navigation for boats of 8 or ten tons burthen, all the way from Sunbury to Tioga about 140 Miles (interrupted with only three or four rapids) and for smaller boats as far as Shemung about 18 Miles beyond Tioga on the Cayuga branch, and for canoes ten miles above that—That the distance from Shemung to the heart of the Seneca settlements is not above 60 or 70 miles through an open and travelled country very susceptible of the passage of a body of troops, with Artillery and stores. In order to be certain of the navigation of the river at all times, in its driest and shollowest state as well as in the season of its greatest depth—instead of boats of the size abovementioned, I have directed boats to be constructed of only three or four tons burthen. You will perceive that if my information be good you have misunderstood the navigation of Susquehannah, an unfavourable opinion of which, seems to have concurred in determining your preference to the other route.
The supply of a body of troops going this way will be much easier and cheaper than by the Mohock River. The flour for their use will be as it were on the spot; whereas in the latter case from the scarcity on the North River and Eastward, all the flour consumed in the expedition, must be replaced by a long land transportation from the Southward. The additional expence and trouble of this would be very considerable; which though secondary is a powerful motive for sending the main body by the Susquehannah.
The plan, I have in contemplation to divide the force into three parts, the principal one consistg of about 300[0 Men] to go by way of Susquehannah and penetrate immedeately into the Seneca settlements—another of about 1000, composed chiefly of the New York Regiments to enter the Indian country on the left by the Mohawk River—and the other of about 500 to attack them on the right by way of the Ohio and Allegeny River—These three bodies to cooperate as punctually as circumstances will permit. The main body and the one by Ohio, may easily form a junction in the Seneca Country. The other must move with caution and secure itself as it goes. These different attacks will distract and terrify the Indians, and I hope facilitate our project. It is also to be hoped in their confusion, they may neglect in some places to remove the Old men women & Children and that these will fall into our hands. If they attempt to defend their country, we may gain some decisive advantage, if not we must content ourselves with distressing them as much as possible, by destroying their villages and this year’s crop. The places of rendesvous for the different corps will be Wyoming—the Mohawk river (perhaps the German flats) & Pitsburgh.
With respect to an attempt to surprise the Onondaga and Cayuga tribes, in the way you first suggested, it would hardly suit—with the force to be employed according to the present plan in that quarter—and though a thing of this kind would be very desireable, I should be cautious of risking much upon it—or making arrangements for it that would be attended with extra expence or trouble. Unless by small parties and in a sudden way, I should esteem it difficult to effect a surprise upon an enemy so vigilant and desultory as the Indians. But I very much approve your project for surprising the Onondaga capital village by a party from Fort Schuyler. It has a good prospect of success will be of great importance if it does succeed and not much is put to the hazard in the attempt—I shall be obliged to you to take measures accordingly.
Every day’s experience exhibits our finances in a more unpromising light and inforces the necessity of œconomy in our public expenditures. The enormous amount of preparations that cannot be avoided discourages me from adding to it by any scheme the execution of which is contingent and apparently remote. Though much attached to the idea of extending our preparations for operating to the Northward beyond the limits of our immediate views, I find it indispensible to contract them to this standard—I must therefore, with great reluctance, request that no expence may be in future incurred not essential to the execution of the present plan. On a supposition, that the providing plank for the 20 Gun ship will be far advanced before this comes to hand—I shall make this an exception & let it be completed.
I shall be much obliged to you to endeavour to ascertain the distance from Fort Schuyler, or any other given point on the Mohawk River to the Chenissio—Conasadago—Onondago and other castles—also the distance by land from the German flats to those castles & to Niagara—whether there be any practicable route—what sort of an one it is—and the nature of the country, through which it passes. With the truest esteem & regard I am Dr Sir Your most Obedt servt.
P.S. I fully agree with you in the necessity of supplying the friendly indians with provisions; and wish it to be done unless contradicted by Congress—In consequence of your information that a body of indians were collecting as if with design to fall upon the Northern frontier, as I had it not in my power to spare a further reinforcemt of troops—I transmitted copies of the letters to Governor Clinton, that he might endeavour to afford such assistance as he thought practicable & necessary.
